NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PETER C. BENEDITH,                              No. 20-55053

                Plaintiff-Appellant,            D.C. No. 2:19-cv-09629-JFW-PJW

 v.
                                                MEMORANDUM*
CUYAHOGA COUNTY, Ohio; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Peter C. Benedith appeals pro se from the district court’s order dismissing

his diversity action alleging various state law claims. We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion the district court’s

dismissal under its local rules. Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      The district court did not abuse its discretion in dismissing Benedith’s claims

against defendants Case Western Reserve University and The MetroHealth

System, d/b/a MetroHealth Medical Center (improperly separately named and sued

as Department of Medicine Metro Health Medical Center and Metro Health

Medical Center) after Benedith failed to file an opposition to defendants’ motions

to dismiss as required by Local Rule 7-9. See C.D. Cal. L.R. 7-12 (providing that

“failure to file any required document” may be deemed consent to the granting or

denial of the motion); Ghazali, 46 F.3d at 53-54 (setting forth factors to be

considered before dismissing an action for failure to follow the local rules,

concluding that this court may review the record independently if the district court

does not make explicit findings to show its consideration of the factors, and noting

that pro se litigants are bound by the rules of procedure).

      Because Benedith in his opening brief failed to raise specifically and

distinctly any argument regarding the district court’s sua sponte dismissal of the

remaining defendant, Cuyahoga County, Benedith has waived any challenge to the

dismissal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); Acosta–

Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by

argument in pro se appellant’s opening brief are waived).

      AFFIRMED.


                                          2                                     20-55053